DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 10/4/21.  Claims 1-15 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-3, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 8,122,017), and further in view of Watters et al. (US 2013/0174124).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Watters, and further in view of Page (US 8,126,884).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Watters, and further in view of Yang et al. (US 8,407,229).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Watters, and further in view of Horowitz (6,446,066).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 8,122,017), and further in view of Watters et al. (US 2013/0174124).

With respect to claim 1, Sung teaches a computer-implemented method comprising: 
obtaining a multiplicity of user files (Sung, Col. 2 Li. 50-58, access the database containing all source code for multiple projects); 
dividing the multiplicity of user files into disjoint user file subsets (Sung, Col. 3 Li. 60-64, the user may specify a subset of a database, or a specific database from a group of databases to conduct the search, the subset may be a specific programming language, type of programming language, local database or remote database), such that at least one file from each of at least one user file subset from the disjoint user file subsets are contained in a different combination of repository and repository tag (Sung, Col. 2 Li. 26-45, source code files are associated with tag information & Col. 3 Li. 12-19, the tag reflects the function definition, variables, defines, and programming statements), wherein a repository comprises a plurality of open source files (Sung, Col. 2 Li. 55-58, the database 104 is one repository containing all source code for a project, source code for multiple projects, and all source code associated with one entity (e.g., a programming team, or business), comprising: 
searching for open source repository tag and repository combinations in which the at least one file from each of at least one file subset is contained (Sung, Col. 3 Li. 
selecting a subset of the open source repository tag and repository combinations which contain the at least one file from each of at least one file subset, such that at least one first open source repository and repository tag combination containing a collection of files is selected over at least one second open source repository and repository tag combination containing the collection of files, in accordance with at least one value indication associated with each open source repository and repository tag combination (Sung, Col. 4 Li. 6-26, the search results are ranked according to popularity score and a context where a context may be specified by the look-in text box 118 as a specific database to search, or a specific programming language to search); and 
outputting the at least one first open source repository and repository tag combination for each of the user file subsets, thereby providing an open source repository and repository tag combination which contains the at least one file from each of at least one user file subset (Sung, Col. 3 Li. 66- Col. 4 Li. 8, the search results box 122 may display the hits that were searched).
Sung doesn't expressly discuss a repository tag indicates a version of the repository.
Watters teaches a repository tag indicates a version of the repository (Watters, Fig. 3A&3B, source code management repository version number used in artifact version number).


With respect to claim 2, Sung in view of Watters teaches the method of Claim 1 wherein the at least one value indication relates to meta data associated with the at least one first open source repository or repository tag (Sung, Fig. 1 & Col. 3 Li. 23-28 & Col. 4 Li. 8-14, the index includes information for the tags and the results are ranked based on tag popularity score).

With respect to claim 3, Sung in view of Watters teaches the method of Claim 1 wherein the at least one value indication comprises a popularity index of the at least one first open source repository or repository tag (Sung, Col. 4 Li. 6-26, the search results are ranked according to popularity score).

With respect to claim 7, Sung in view of Watters teaches the method of Claim 1, wherein the at least one second repository contains the at least one first open source repository (Sung, Fig. 1 & Col. 4 Li. 6-26).

With respect to claim 12, Sung in view of Watters teaches the method of Claim 1 wherein selecting the subset of the at least one first open source repository and repository tag combinations comprises: determining at least two open source 

With respect to claim 13, Sung in view of Watters teaches the method of Claim 12 further comprising: determining a second set of at least two open source repositories containing a set of files other than the first set of files; and selecting from the second set a second open source repository whose value is higher than a value of another of the second set (Sung, Col. 4 Li. 54-62, results that are closer to the current directory may be displayed first, while results that are further away are displayed later).

	With respect to claims 14 and 15, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Watters, and further in view of Page (US 8,126,884).

With respect to claim 4, Sung in view of Watters teaches the method of Claim 1, as discussed above.  Sung doesn't expressly discuss wherein the at least one value indication comprises a number or quality of external links pointing at the at least one first open source repository.
Page teaches wherein the at least one value indication comprises a number or quality of external links pointing at the at least one first open source repository (Page, Col. 2 Li. 60- Col. 3 Li. 5, a document is ranked higher if it has more links to it and/or if the references are from highly important web pages).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Watters because it provides a scalable document ranking method to extremely large databases whose content has a large variation in quality and importance (Page, Col. 2 Li. 49-54).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Watters, and further in view of Yang et al. (US 8,407,229).

With respect to claim 5, Sung in view of Watters teaches the method of Claim 1, as discussed above.  Sung in view of Watters doesn't expressly discuss wherein the at 
Yang teaches wherein the at least one value indication comprises a number of files in the user files subset contained in the at least one first open source repository (Yang, Col. 5 Li. 20-35, the number of results matched to the query in a database with the property Pj is compared to the total number, a high value exceeding a certain threshold indicates that it is more appropriate to match the query with the database content of property Pj).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Watters with the teachings of Yang because it indicates which data is more appropriate for the searched term (Yang, Col. 5 Li. 33-35).

With respect to claim 6, Sung in view of Watters teaches the method of Claim 1, as discussed above.  Sung in view of Watters doesn't expressly discuss wherein the at least one value indication comprises a ratio between a number of files in the files subset and a number of files in an open source repository that contains the files, such that a higher ratio indicates a higher value for the indication.
Yang teaches wherein the at least one value indication comprises a ratio between a number of files in the files subset and a number of files in an open source repository that contains the files, such that a higher ratio indicates a higher value for the indication (Yang, Col. 5 Li. 20-40, a content hit ratio is a relative measurement of hits based on a degree of matching towards each property, if a query is compared to all of 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Sung in view of Watters with the teachings of Yang because it indicates which data is more appropriate for the searched term (Yang, Col. 5 Li. 33-35).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung, and further in view of Horowitz (6,446,066).

With respect to claim 8, Sung in view of Watters teaches the method of Claim 1, as discussed above.  Sung in view of Watters doesn't expressly discuss wherein searching for the open source repository tag and repository combinations comprises using a vector representation of repository tags associated with each repository and files associated with each repository tags.
Horowitz teaches wherein searching for the open source repository tag and repository combinations comprises using a vector representation of repository tags associated with each open source repository and files associated with each repository tags (Horowitz, Col. 3 Li. 40-48, each list of subdocuments associated with a term in the inverted database is represented and stored by a technique known as run length encoding. This approach recognizes that binary bit strings typically consist of repeated sets of bits of the same value (i.e., "1's" and "0's"), which can be encoded for later application).


With respect to claim 9, Sung in view of Watters teaches the method of Claim 6 wherein the vector representation is a compact vector representation (Horowitz, Col. 3 Li. 40-48, binary bit strings typically consist of repeated sets of bits of the same value (i.e., "1's" and "0's"), which can be encoded for later application. Using this technique, long binary bit strings that span millions of characters can be efficiently compressed into notably smaller bit strings).

With respect to claim 10, Sung in view of Watters teaches the method of Claim 9 wherein the vector representation comprises a sequence of byte pairs, wherein a first byte in each byte pair comprises a code and wherein the second byte in each byte pair represents a number to be read in accordance with the code (Horowitz, Col. 4 Li. 12-20, each run of  "1's" and "0's" in a given bit string could be encoded with a first indicator that identifies the polarity of the run as either a "1" or a "0" and a second indicator that identifies the total number of bits contained within the run. In this regard, each variable (i.e., X1, X2 , X3, etc.) would be a two-number designation in which the first number would be the binary value and the second number would be the length of the run for each of those values, such as {1,25; 0,3; 1,128; 0,14}.)

claim 11, Sung in view of Watters teaches the method of Claim 10 wherein the code is selected from the group consisting of: a value of the second byte represents a number of consecutive zeros; the value of the second byte represents a number of consecutive ones (Horowitz, Col. 4 Li. 16-20, each variable (i.e., X1, X2 , X3, etc.) would be a two-number designation in which the first number would be the binary value and the second number would be the length of the run for each of those values, such as {1,25; 0,3; 1,128; 0,14}.); 
the value of the second byte multiplied by two represents a number of consecutive zeros; the value of the second byte multiplied by two represents a number of consecutive ones; the value of the second byte multiplied by three represents a number of consecutive zeros; the value of the second byte multiplied by three represents a number of consecutive ones; two in a power of the value of the second byte represents a number of consecutive zeros; and two in the power of the value of the second byte represents a number of consecutive ones.

Response to Arguments
35 U.S.C. 102 Rejections
Applicant argues that the cited art does not teach “dividing the multiplicity of user files into disjoint user file subsets” because Sung divides searched files and not the user files.  The Examiner respectfully disagrees.  Sung teaches that the files are source code files for the user (Col. 1 Li. 9-13 & 17-23).   Based on cited pa 0035, the term “user files” is interpreted as including files associated with the user.  Col. 5 Li. 27-30 discloses that the source code may be ranked on context, where context may include a current 

Applicant argues that the cited art fails to teach “searching for open source repository tag and repository combinations in which the at least one file from each of at least one file subset is contained” because Sung teaches that a tag name is not a file but rather a string contained within a file.  The Examiner respectfully disagrees.  Paragraph 0017 of the specification states that “An open source repository may be associated with various tags, wherein a tag relates to a version of the open source repository.” Based on the specification and ordinary use of the term “tag”, when a tag “contains” a file, that tag is common across each “contained” file.  Therefore, when Sung teaches “A user may enter the tag name the user is looking for in the tag name text box 116 in order to search the database 104 for all occurrences of the tag name” (Col. 3 Li. 57-59), each match indicates that the tag name “contains” the occurrence and Sung thus provides searching for repositories containing certain files.

Applicant argues that Sung does not teach “selecting … at least one first open source repository and repository tag combination containing a collection of files” “over at least one second open source repository and repository tag combination” because the search result in Sung is a single file.  The Examiner respectfully disagrees.  Sung states that the ranking may provide results that are referenced within the open file displayed 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169